Mn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-458V
UNPUBLISHED

 

CHERYL PORTER, Chief Special Master Corcoran
Petitioner, Filed: July 13, 2020
V.
Special Processing Unit (SPU):
SECRETARY OF HEALTH AND Ruling on Entitlement; Concession;
HUMAN SERVICES, Table Injury; Influenza (Flu) Vaccine;
Shoulder Injury Related to Vaccine
Respondent. Administration (SIRVA)

 

 

Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

RULING ON ENTITLEMENT"

On March 28, 2019, Cheryl Porter filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seg.,* (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her September 28, 2016 influneza (“flu”)
vaccination. Petition at 1, 4-5. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

On July 7, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

 

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, | agree that the identified material fits within this definition, | will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Specifically, Respondent indicates that

[m]edical personnel at the Division of Injury Compensation Programs
(“DICP”), Department of Health and Human Services, have reviewed the
petition and medical records filed in this case, as well as the relevant
medical literature regarding petitioner's alleged injury. Based on that
review, DICP concluded that petitioner suffered a Table SIRVA. No other
causes for petitioner's SIRVA were identified. See 42 U.S.C. § 300aa-
13(a)(1)(B).
Id. at 5 (footnote omitted). Respondent further agrees that “the statutory six month
sequela requirement has been satisfied. See id. § 300aa-11(c)(D)(I). Therefore, based
on the current record, petitioner has satisfied all legal prerequisites for compensation
under the Act.” /d.

In view of Respondent’s position and the evidence of record, | find that
Petitioner is entitled to compensation.

IT 1S SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master